DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phase “wherein the F-theta lens overlaps the first sub-reflector and the second first sub-reflector in the direction” is indefinite. First, the term “the second first sub-reflector” is unclear whether it means “the second sub-reflector”, “the first sub-reflector”, or other sub-reflector. Second, the term “the direction” is unclear whether it means “the first direction”, “the second direction”, or other direction.
For the purpose of examination, the phrase “wherein the F-theta lens overlaps the first sub-reflector and the second first sub-reflector in the direction” will be interpreted to be “wherein the F-theta lens overlaps the first sub-reflector and the second sub-reflector in a vertical direction”

Regarding claims 4, 7, 9, and 10, the term “a stage” is indefinite, because it is unclear whether the stage in claims 4, 7, 9, and 10 is the same stage disclosed in claim 1.
For the purpose of examination, the term “a stage” will be interpreted to be the same stage disclosed in claim 1.

Regarding claims 2-10, the claims are rejected due to their dependency on an indefinite claim as shown above.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach, alone or in combination, a laser processing apparatus comprising a laser source which generates a laser beam; a scanner is disposed in an optical path of the laser beam from the laser source, and adjusts the optical path of the laser beam from the laser source in a first direction or in a second direction different from the first direction; a reflector is disposed in an optical path of the laser beam adjusted by the scanner, and reflects the laser beam adjusted by the scanner; a stage, and a F-theta lens; wherein the F-theta lens configured to adjust a focal distance of the laser beam to be constant; the F-theta lens disposed between the reflector and the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761          
                                                                                                                                                                                              /CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726